Per curiam.
This is a petition filed with the Supreme Court by Elias F. Haddad on November 2, 1971, and amended on June 1, 1972, seeking to be reinstated as an Attorney, Counsellor at Law and Solicitor in Chancery. A motion to dismiss the petition was filed by the Attorney General of Vermont which has been treated as an answer to the petition.
On June 16,1972, this Court appointed a committee of three attorneys to conduct a judicial inquiry into the allegations of the petition and report its findings to this Court. Following ' notice to all interested parties, the matter was heard at the County Courthouse in Rutland, Vermont, on July 31, 1972. The petitioner was present in person and represented by attorneys. The Attorney General’s office was also represented at the hearing. Findings of fact, conclusions and recommendations ' were filed by the committee on September 13, 1972. No objections were made to the report, hearing thereon waived, and the report of the committee accepted. We now refer to the findings of fact.
The petitioner is a graduate of Rutland High School. He attended the Naval Academy for three and one-half years, graduated from Boston University School of Law, and was admitted to practice law in Vermont by the Supreme Court at its October Term, 1928. He then practiced law in the City of Rutland, Vermont, for approximately five years.
The petitioner was removed from the office of attorney and counsellor at law and solicitor in chancery, and his name *587stricken from the rolls, by the Supreme Court at the June Term, 1934. In re Elias F. Haddad, 106 Vt. 322, 173 A. 103 (1934).
■ On June 18, 1966, the petitioner filed with this Court a document in which he moved that “the judgment of disbarment be set aside and his name be restored to the rolls of attorney.” This petition to have his disbarment set aside was dismissed. In re Elias F. Haddad, 126 Vt. 85, 223 A.2d 473 (1966).
Following his disbarment at the June Term, 1934, of the Supreme Court, the petitioner obtained employment on W.P.A. projects in the City of Rutland, Vermont. He then went to' Boston where he , was' employed by' the Army Engineers.' He served in the Army Air Corps and received an honorable discharge therefrom. He attended school, for Merchant Marine Officers at Fort Trumbull in New London, Connecticut, and on April 1, 1945, lie passed an examination for and received a 3rd Mate’s rating. Subsequently he passed the requirements for a 2nd Mate’s rating and in 1948 received a Master’s License. He was employed continuously as a United States Marine Officer from 1945 to 1970. To obtain a “Captain’s License” one must be of good moral character and fitness. Petitioner retired from the Merchant Marines in April 1971.
The petitioner was a member of the Masters, Mates and Pilots Union, held the office of Second Vice President therein, and was responsible for the collecting of $1,500. to $2,000. per week in Union dues from various union members. He was also instrumental in organizing a Credit Union, was its first Treasurer in which capacity he oversaw some $250,000. to $300,000. of the Credit Union’s funds, and subsequently held the office of President therein.
Petitioner has been a resident of the States of Florida and New York. Since 1964 he has spent portions of each year in Ferrisburg and Rutland, Vermont. He has resided in Vermont since April, 1972. He presently, resides in Ferrisburg where he owns a home. He also owns a home in Rutland, Vermont.
Mr. Haddad enjoys a reputation for good moral character and fitness in the Ferrisburg, Vergennes and Rutland areas. *588He- is presently studying and serving a clerkship in the office of Attorney Forrest Rose of Yergennes, Vermont. In connection with his employment with the Merchant Marines, he became acquainted with Admiralty Law and from time to time read law in a New York library. The petitioner is 70 years of age.
The following “Conclusions” are contained in the report of the committee:
“A. Petitioner is a person of good moral character and fitness, and is qualified on this requirement for readmission.
B. Petitioner has been a resident of Ferrisburg,. Vermont, since April, 1972. At this time he does not meet the residency requirements for admission of attorneys to the Vermont Bar.
C. The Committee is unable to find that petitioner is sufficiently familiar with the statutory laws and decisions of Vermont to qualify him for admission to the Vermont Supreme Court without first exposing himself to, and passing the Vermont Bar Examinations.”
The committee concluded its report with the following “Recommendations”:
“That the petitioner be readmitted and enrolled as a member of the Supreme Court on the following terms and conditions.
1. That he satisfactorily meet the residency requirements for candidates seeking original admission to the Vermont Bar.
2. That he satisfactorily take and complete a period of clerkship and study required for candidates for original admission to the Vermont Bar.
3. That he take and pass the examination required of candidates, by the Rules of Admissions, for original admission to the Vermont Bar.”
Based upon and limited to the facts set forth in the report of the committee, it is our view that Elias F. Haddad should be permitted to take the bar examinations at the customary *589time, provided and if he, in all respects, qualifies to the satisfaction of the Board of Bar Examiners.

Petitioner’s request and petition addressed to this Court that he be reinstated at this time as an Attorney, Counsellor at Law and Solicitor in Chancery is denied.